Citation Nr: 0104016
Decision Date: 02/08/01	Archive Date: 03/12/01

DOCKET NO. 97-32 186A              DATE FEB 08, 2001

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Whether new and material evidence has been presented sufficient to
reopen a previously denied claim for entitlement to service
connection for hypertension.

REPRESENTATION

Appellant represented by: James W. Stanley, Jr., Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1986 to November 1986
and from May 1989 to November 1991. He also periodically serves in
the Army Reserves and National Guard currently.

This matter comes before the Board of Veterans' Appeals (the Board)
on appeal from a rating decision of the North Little Rock,
Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before a Member of the Board sitting in North
Little Rock, Arkansas in November 2000. The undersigned Member was
designated by the Chairman of the Board to conduct such a hearing.
A transcript of the hearing testimony has been associated with the
claims file.

REMAND

The Board notes that there has been a significant change in the law
during the pendency of this appeal. Specifically, the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000), among other things, redefines the obligations of the
Department of Veterans Affairs (VA) with respect to the duty to
assist. Due to this change in the law, a remand is required in this
case for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, ____ (2000) (to be
codified as amended at 38 U.S.C.A. 5102, 5103, 5103A, and 5107).

Specifically, the appellant testified at his November 2000 hearing
that he has been treated by several physicians, although it is not
clear which of these are private. Specifically, the appellant
indicated that he currently receives treatment from Dr. Bissett,
Dr. Davis, Dr. Anderson, Dr. Evans and Dr. Weiss. At the time of
his hearing, however, these current records have not been
associated with the claims file. The appellant also mentioned that
he was awaiting an examination report from

2 -

Dr. Anderson, who is a private physician. The appellant also stated
that he underwent treatment and an examination for his hypertension
while in the Army Reserves and the National Guard at Camp Robinson
in 1986 and 1999.

Since the hearing, and since the case was forwarded to the Board,
some additional evidence was submitted. It was submitted without a
waiver of RO consideration, and thus must be returned pursuant to
38 C.F.R. 20.1304. Additionally, all of the treatment records to
which reference was made were not submitted, thus additional
development is needed pursuant to the new legislation discussed
above, and other legal requirements.

Moreover, the veteran is advised that while the case is on remand
status, he is free to submit additional evidence and argument. See
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992). Finally, in order to make
certain that all records are on file, while the case is undergoing
other development, a determination should be made as to whether
there are any additional records that should be obtained.

The Board also notes that the now-current standard for the
submission of new and material evidence was not in effect at the
time of the original decision. Nevertheless, due process requires
that the case be remanded for consideration and readjudication
under the guidance provided in Hodge v. West, 155 F. 3d 1356 (Fed.
Cir. 1998). Further, in light of a current change in the law, the
Board finds that an examination and opinion of whether the
veteran's currently-diagnosed hypertension is related to his period
of active duty is warranted. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran to determine the names,
addresses, and dates of treatment of any physicians, hospitals, or
treatment centers (private, VA or military) who have provided him
with relevant treatment for

3 -

hypertension, not already associated with the claims file.
Specifically, after securing the necessary release, the RO should
obtain medical records, including VA outpatient treatment records
from VAMC Little Rock; private medical records from Dr. Anderson;
and medical records from the Army Reserves and the National Guard,
to include those from Camp Robinson in 1986 and 1999. The
appellant's assistance in obtaining pertinent records should be
solicited as needed. To the extent there is an attempt to obtain
records that is unsuccessful, the claims folder should contain
documentation of the attempts made. The appellant and his
representative should also be informed of the negative results. 38
C.F.R. 3.159.

2. The veteran should then be scheduled for an appropriate VA
examination in order to determine the nature and etiology of his
current hypertension. Initially, the examiner is requested to
review the claims file, including all service medical and post-
service medical reports of record and adequately summarize all of
the relevant history, including relevant treatment and previous
diagnoses regarding the veteran's hypertension. After reviewing the
records and examining the veteran, the examiner is requested to
express an opinion as to the following questions:

(a) What is the nature of the veteran's current hypertension?

4 -

(b) What is the apparent/likely etiology or onset date of any
hypertension found?

(c) Does the record establish that the veteran's currently
diagnosed disorder, if shown, at least as likely as not was
incurred in or aggravated by military service?

3. After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal, for which a notice of disagreement has
been filed, remains denied, the appellant and representative, if
any, should be furnished a supplemental statement of the case and
given the opportunity to respond thereto.

4. Thereafter, the RO must review the claims file and ensure that
all notification and development action required by the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475 and other
applicable provisions is completed. Any binding and pertinent court
decisions that are subsequently issued also should be considered.

5. If the benefit sought on appeal remains denied, the appellant
and the appellant's representative, if any, should be provided with
a supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered

- 5 -

pertinent to the issue currently on appeal. An appropriate period
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

6 -



